DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
Response to Arguments

Applicant's arguments filed on November 14, 2022, have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Mackay et al., US 10958467 B2, hereinafter “Mackay.”
Consider claim 1.  Carbune discloses:
a method (see Abstract: ... In one aspect, a method includes the actions of identifying, by a first computing device, a second computing device...) comprising: 
causing, by a first computing device, one or more speakers to emit an inaudible audio signal (see column 11 lines 31-36: In some implementations, the first computing device may do this by periodically transmitting an ultrasound or radio signal that requests a response. For example, the first computing device may transmit an ultrasound that is 20.5 kilohertz when searching for computing devices that recognize hotwords; see lines 53-54: The ultrasonic frequency signal may be transmitted through a speaker), wherein the inaudible audio signal is received by a second computing device (see column 11 lines 36-38: In response, computing devices that receive the 20.5 kilohertz ultrasound may respond with a twenty-one kilohertz ultrasound); 
receiving, from the second computing device, an indication that the second computing device received the inaudible audio signal (see column 11 lines 47-52: Once the first computing device identifies another computing device, the computing devices may exchange data using an ultrasonic frequency signal that encodes a bit stream so that the computing devices can exchange data when identifying a hotword); 
determining, based on the indication, at least one  user preference associated with the second computing device (see column 9 lines 28-31: In some implementations, one or more of the computer devices may include a privacy module that manages or filters the data being transmitted or received based on user settings or preferences; see also lines 41-45: In some implementations, the computing device 104b may generate a response based on user information 142 that is associated with the audio data. The user information may be associated with a user of the computing device (e.g., calendar, contacts, media files, personal preferences, etc.)); and  
causing, based on the at least one user preference associated with the second computing device, an output of a content item to be modified (see column 9 lines 46-54: In this example, based on the command “find me a good steakhouse nearby for lunch” and the response provided by computing device 104a, “Al's steakhouse at 123 Main Street has good reviews”, the computing device 104b may access an online reservation system on the internet and may access Bob's restaurant reviews or personal preferences to generate a transcription corresponding to the response “Al's is very busy right now, let's try Lone Star Steakhouse at 4 Main Street instead. Bob likes it a lot.”).
But after amendment to the claim, Carbune is silent regarding determining one or more other devices proximate to the first computing device, wherein the inaudible audio signal is received by a second computing device of the one or more other devices, based on the inaudible audio signal.
Mackay, in related art, suggests determine one or more other devices proximate to the first computing device, wherein the inaudible audio signal is received by a second computing device of the one or more other devices, based on the inaudible audio signal (see column 16 lines 43-51...and column 20 lines 29-33: in some implementations, a nearby device detector 123 can use a signaling configuration to determine which secondary computing devices 130 are nearby devices. For example, categorizing a secondary computing device 130 as a nearby device can include determining that a remote signal (e.g., an audio signal containing a device-specific code identifying the secondary computing device 130) is received by the primary computing device 110... Additional identifiers 306 can include, for example, location identifiers, grouping identifiers, device-specific identifiers transmitted via a short-range audible or inaudible wireless protocol, and the like).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Mackay’s teachings in relation to the claimed invention, thus providing systems and methods for audio control within a networked collection of computing devices, as discussed by Mackay (see column 3 lines 24-26).
Consider claim 3. Carbune in view of Mackay teaches claim 1, and Carbune further suggests receiving, by the first computing device via a control device, a first identifier associated with the first computing device (see column 5 lines 39-43: In some implementations, once the computing device 104b has identified 104a as a computing devices that is configured to respond to the same hotword, the computing devices 104a and 104b may share and store their respective device identifiers 106 and 108); and encoding the first identifier into the inaudible audio signal, wherein the first identifier comprises a media access control ("MAC") address associated with the first computing device (see column 5 lines 43-46: The identifiers may be based on a type of device, an IP address of the device, a MAC address, a name given to the device by a user, or any combinations thereof).
Consider claim 6. Carbune in view of Mackay teaches claim 1, and Carbune further suggests sending, by a control device, a first identifier to the first computing device, wherein the first identifier is associated with the first computing device and receiving, by the control device from the second computing device, a communication comprising the first identifier and a second identifier associated with the second computing device (see column 5 lines 39-43).
Consider claim 7. Carbune in view of Mackay teaches claim 1, and Carbune further suggests determining, by the control device, that the first identifier and the second identifier are associated with a subscriber profile comprising a location identifier associated with the geographic location, determining, by the control device based on the subscriber profile and the communication, that the second computing device is present at the geographic location and sending, by the control device based on the received communication and the subscriber profile, the indication to the first computing device (see column 3 lines 47-49; see column 4 lines 21-23; see column 7 lines 6-8).
	Claim 8 as amended refers to the second computing device with which the first computing device interchanges the communication messages described in claim 1; therefore, similar rejection rationale applies.
	Consider claim 9. Carbune in view of Mackay teaches claim 8, and Carbune further suggests wherein the first computing device comprises a user device (see column 2 lines 12-15; column 3 lines 34-41).
Consider claim 11 as amended. Carbune in view of Mackay teaches claim 8, and Carbune further suggests causing, by the first computing device, one or more speakers to emit the inaudible audio 5226141.0353U1 signal (see lines 53-54); determining, by the first computing device based on the indication, that the user associated with the second computing device is at a geographic location associated with the first computing device (see column 18 lines 54-58); and presentation of a content item to be modified based on user preference (see column 15 lines 37-40).
Consider claim 12 as amended. Carbune in view of Mackay teaches claim 8, and Carbune further suggests sending, by the first computing device, the indication and an identifier associated with the first computing device to a control device (see column 5 lines 39-43).
Consider claim 13. Carbune in view of Mackay teaches claim 12, and Carbune further suggests determining, by the control device, that the identifier associated with the first computing device is associated with a subscriber profile comprising a location identifier associated with a geographic location and determining, by the control device, based on the subscriber profile and the indication, that the first computing device is present at the geographic location (see column 3 lines 47-49; see column 4 lines 21-23; see column 7 lines 6-8).
Consider claim 14. Carbune in view of Mackay teaches claim 13, and Carbune further suggests sending, by the control device, based on the subscriber profile, a command that causes the second computing device to modify the output of the content item (see column 9 lines 46-54).
	Claim 15 as amended refers to the control device for carrying out the methods of claims 1 and 2; therefore, similar rejection rationale applies.
Consider claim 17. Carbune in view of Mackay teaches claim 15, and Carbune further suggests wherein the geographic location comprises an address (see column 4 lines 65-67 through column 5 lines 1-4).
Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Mackay et al., US 10958467 B2, hereinafter “Mackay,” as applied to claims 1, 8, and 15, further in view of Tinnakornsrisuphap et al., US 10129912 B2, hereinafter “Tinnakornsrisuphap.”
Consider claim 2. Carbune as modified by Mackay teaches claim 1, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 10. Carbune teaches claim 8, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 16. Carbune teaches claim 15, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Mackay et al., US 10958467 B2, hereinafter “Mackay,” as applied to claim 1, further in view of Leabman, US 20160240186 A1, hereinafter “Leabman.”
Consider claim 4. Carbune as modified by Mackay teaches claim 1, but is silent regarding determining, by the first computing device, a vacant acoustic spectrum proximate to the first computing device, wherein the inaudible audio signal comprises one or more frequencies within the vacant acoustic spectrum.
Leabman, in related art, suggests determining, by the first computing device, a vacant acoustic spectrum proximate to the first computing device, wherein the inaudible audio signal comprises one or more frequencies within the vacant acoustic spectrum (vacant reads on null-space -see paragraph [0018]: FIG. 1 illustrates wireless power transmission 100 using pocket-forming. A transmitter 102 may transmit controlled sound waves 104 which may converge in 3-d space. These sound wave (SW) signals may be controlled through phase and/or relative amplitude adjustments to form constructive and destructive interference patterns (pocket-forming). Pockets of energy 108 may be formed at constructive interference patterns and can be 3-dimensional in shape whereas null-spaces may be generated at destructive interference patterns).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Leabman’s teachings in relation to the claimed invention, thus providing transmitters for wireless sound power transmission, as suggested by Leabman (see paragraph [0002]).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Mackay et al., US 10958467 B2, hereinafter “Mackay,” as applied to claims 1 and 15, further in view of Almada et al., US 10078135 B1, hereinafter “Almada.”
Consider claim 5. Carbune as modified by Mackay teaches claim 1, but is silent regarding wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of the content item.
Almada, in analogous art, suggests wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of a content item (See column 6 lines 55-61).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Almada’s teachings in relation to the claimed invention, thus providing means for   identifying a physical distance using audio channels, as discussed by Almada (See column 1 lines 6-8).
Consider claim 18. Carbune as modified by Mackay teaches claim 15, but is silent regarding wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of the content item.
Almada, in analogous art, suggests wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of a content item (See column 6 lines 55-61).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Almada’s teachings in relation to the claimed invention, thus providing means for   identifying a physical distance using audio channels, as discussed by Almada (See column 1 lines 6-8).
Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Mackay et al., US 10958467 B2, hereinafter “Mackay,” as applied to claim 15, further in view of Jantunen et al., US 9100772 B2, herein after “Jantunen.”
Consider claim 19 as amended. Carbune in view of Mackay teaches claim 15 and further discloses user preference (see column 9 lines 28-31), but is silent regarding receiving, by the second computing device from the control device, the command, wherein the command comprises an indication that the first computing device is proximate to the second computing device.
Jantunen, in related art, suggests receiving, by the second computing device from the control device, the command, wherein the command comprises an indication that the first computing device is proximate to the second computing device (See column 5 lines 31-33).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jantunen’s teachings in relation to the claimed invention, thus providing means for interactive sharing content viewing among multiple devices, particularly with respect to small form factor devices such as mobile devices, as suggested by Jantunen (See column 1 lines 13-18).
Consider claim 20 as amended. Carbune in view of Mackay and Jantunen teaches claim 19; and Carbune further suggest causing, by the second computing device, based on the at least one user preference, presentation of the content item to be modified (see column 15 lines 37-40).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Mackay et al., US 10958467 B2, hereinafter “Mackay,” as applied to claims 1, 8, and 15, further in view of HABERMAN, US 20170006351 A1, hereinafter “HABERMAN.”
Consider claims 21-23. Carbune in view of Mackay teaches claims 1, 8, and 15, but is silent regarding wherein the at least one user preference is associated with a level of volume, a closed captioning display, secondary content output, or ambient lighting.
HABERMAN, in related art, suggests wherein the at least one user preference is associated with a level of volume, a closed captioning display, secondary content output, or ambient lighting (see paragraph [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider HABERMAN’s teachings in relation to the claimed invention, thus providing means for a user to experience a customized, personalized experience, as suggested by HABERMAN (see paragraph [0003]).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., Identifying a location of an audio device relative to a mobile device. 
US 20200364324 A1	US 10824389 B2		US 10820056 B2
US 10580066 B1		US 20190371028 A1	US 10267868 B1
US 10078135 B1		US 20180032997 A1	US 20170300186 A1
US 9769624 B1		US 9100772 B2		US 20140323162 A1
US 8661151 B2		US 20140051408 A1	US 20090312849 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 17, 2022